Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 Claim 7 in amended, claims 13-18 are cancelled, and claims 19-24 are added. Claims 1-12 and 19-24, as filed 10/28/2021, are examined herein. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (pages 8-10 and 10-15  of the Remarks dated 10/28/2021)  that the amended claims are directed to a practical application because additional elements amount to “significantly more”,  Applicant's arguments are persuasive.  The instant claims recite a server confirming that the user is physically present at the ATM, and providing a printed receipt. The rejection under 35 USC 101 is withdrawn.
Regarding the rejection under 35 USC 103, Applicant argues (page 15-16 of the Remarks) that  cited references to not teach or suggest every element of the claimed invention. Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Applicant is requested to identify what feature is not taught in the prior art references. Further, they do not show how the amendments avoid such references or objections.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160253651 (Park) in view of  US 20160162882 (McClung).

Regarding claims 1, 7, and 19: Park teaches: A system for loading a reloadable card, the system comprising:
an automated teller machine including a card reader device, an input device, and a cash cassette; ([1781], [1856] “cash withdrawal”, [1857] “photographing the image of the card issued by the bank to then be recognized; entering card information by using a magnetic strip or IC chip of the card issued by the bank…”, [1874] “ATM …withdrawal”)
an electronic communications network; (FIG. 1 and [0095])
a funding card issuer server functioning to receive and approve or reject funding card authorization requests; ([0158])
a reloadable card issuer server functioning to receive and approve or reject crediting requests; and ([0158])
an acquirer server in communication via the electronic communications network with the automated teller machine, the funding card issuer server, and the reloadable card issuer server, the acquirer server functioning to – (FIG. 6 #622 and #640, [0158])
receive a loading request from a user at the automated teller machine, the loading request including a reloadable card identifier associated with the reloadable card and obtained by the card reader device of the automated teller machine, a funding card identifier associated with a funding card and obtained by the card reader device, and a desired loading amount obtained by the input device of the automated teller machine, ([1586] “cash transfer”)
authorize the funding card, including – ([0269], [1523])
sending an authorization request to the funding card issuer server, the authorization request including the funding card identifier and the desired loading amount, and ([0269])
receiving an authorization approval from the funding card issuer server; ([1523])
sending a crediting request to the reloadable card issuer server, the crediting request including the reloadable card identifier and the desired loading amount, and receiving a crediting confirmation from the reloadable card issuer server, wherein the acquirer server authorizes the funding card and credits the reloadable card in parallel, ([1167], [1199], [0149] “in parallel”)
confirms that the user is physically present at the automated teller machine, and ([0137], [1168])
provides a loading confirmation in the form of a printed receipt to the user via the automated teller machine confirming that the reloadable card has been loaded with the desired loading amount. ([0284] consumer receipt)
Park teaches [1856] (emphasis added)  “…all functions, which can be executed through the ATM by using the card that is issued by the bank, may be performed by using the terminal. For example, cash withdrawal, cash transfer, account inquiry, loan services, or additional services may be performed by using the ATM”. However, Park does not explicitly state that the bank card can be a reloadable card. Park does not explicitly teach, but McClung does teach:
credit the reloadable card, including –  ([0025], [0374])
sending a crediting request to the reloadable card issuer server, the crediting request including the reloadable card identifier and the desired loading amount, and ([0133], [0200])
It would have been obvious, at the time of filing, to combine the e-wallet with ATM functionality of Park with the e-wallet with ATM functionality and reloadable gift cards of McClung, because McClung explicitly teaches [0003] the motivation of “methods in which not only can a person whose account is funded (e.g., but not limited to a pension account) fund the account, but other persons or entities may also fund the account” See MPEP 2143.I.G.

Claims 2, 8 and 20. The system of claim 1, 
Park further teaches:
wherein the funding card identifier is a permanent account number of the funding card. ([0265])

Claims 3, 9 and 21. The system of claim 1, 
McClung further teaches:
wherein the reloadable card identifier is a permanent account number of the reloadable card. ([0452])

Claims 4, 10 and 22. The system of claim 1, 
Park further teaches:
wherein the funding card is a debit card. ([0280])

Claims 5, 11 and 23.  The system of claim 1,
McClung further teaches:
wherein the reloadable card is a reloadable prepaid card. ([0452])

Claims 6, 12 and 24. The system of claim 1, 
Park further teaches:
further including sending the loading confirmation to a mobile communications device of the user. (FIG. 31 #3170, #3110 “payment information”, [0358], [0377])
	

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20030053609 (Risafi) reload prepaid card at ATM. [0017]
US 20070095901 (Illingworth) reloadable card [0092] replenish at ATM.
US 20090108015 (Kreamer) ATM/vending machine. [0025] accept debit cards, reload [0027] printer receipt 
US  20130124409 (Healy) “A reloadable prepaid platform configured to permit reloading of a general purpose prepaid card at an automated teller machine (ATM) is disclosed. Particularly, the prepaid platform interacts with an ATM of the financial institution associated with the prepaid card in order to receive funds from the user at the ATM and reload the prepaid card. The reload may generally be a cash reload;…” [0042] “check reloads as well as transfer reloads from other accounts are contemplated herein” [0064] prepaid card is in an e-wallet. e-wallet on mobile device interacts with the ATM.  [0082] cellular device [0084] mobile wallet. [0070] “the ATM application 644 is configured to access content, such as data stored in memory 640, for example in the ATM datastore 642, or a database in communication with the ATM 220 and may transfer the content to the external apparatus 510 if the external apparatus 510 is configured for contactless communication. The content may include financial receipts, account-related documentation, reissued prepaid cards, new prepaid cards, etc.” [0061] receipt screen [0053], [0103] server 
US20130305035 (Lyne) [0061] “a transit system may negotiate an agreement with a third-party network, such as a bank, parking meter provider, and the like, to enable transit users to purchase products and services from the transit provider using a network of card readers such as ATMs, parking meters, etc” [0062] debit card [0064] ISO 14443
US 20110220718 (Dixon) enable contactless payment card as fare media
US 20150100486 (Green) [0038] A "card-on-file (COF)" holder may include any entity that stores account details (e.g., card details, payment account identifiers, PANs, etc.)
US 20160162882 (McClung) “ The system computer application, user device and/or digital wallet can transmit user confirmation to a financial institution, a funding source, and/or a merchant's website and receive a receipt for the funding, transaction, and/or purchase. The system, user device, computer application, and/or digital wallet can store the receipt and synchronize the receipt with a remote storage location.”  [0014] “… Such a payment funding a person's account may be made by an entity that is a bank, debit, or credit card issuer…”[0025] “Recharging fund to the e-money IC card may be done repeatedly at ATMs equipped with the recharge machine, telephone handsets, bank tellers, PC (personal computer) and others” [0452] In some instances, the consumer's PAN (primary account number; credit or debit card number) may be used as the unique identification. [0159] “ a particular account is accorded a code (e.g., a barcode, a symbol code, bocode, bokode, or QR code) that can be accessed by any suitable reader, camera, or scanner so that the account can be identified and/or accessed by the person in whose name the account is or by a person or entity wishing to fund the account. The code can be reproducible and/or password protected.” [0177] “It is within the scope of the present invention to improve the systems and methods in any of the patents and applications mentioned in this paragraph by adding account funding according to the present invention and “smart card” includes any transaction and/or financial instrument such as loyalty cards, gift cards, stored value cards, and/or the like;…”
US 8095463 (Hartmaker) Prepaid account replenishment. ABS:  “The user may also add funds to the prepaid account via an automated teller machine (ATM), via the Internet or by dialing certain feature codes on a wireless telephone.” (31) “Alternatively, ATM 105 may be configured so that the user can swipe more than one card during a transaction. For example, the user would first swipe a debit or bank card to identify the account to remove funds from and then swipe a permanent prepaid account card to identify the prepaid account to which funds are to be deposited.”
US 20090039150 (Lay) [0035] remote transaction device with receipt printing.
US 10387853 (Ley) simultaneous execution
US 20130124412 (Itwaru) consumer pays for purchase via ATM or POS. [0045] ATM. 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	/C.A.R./               Examiner, Art Unit 3692                                                                                                                                                                                         
/ERIC T WONG/Primary Examiner, Art Unit 3692